FILED:  January 27, 2000


IN THE SUPREME COURT OF THE STATE OF OREGON
PETER JAY SOSTILLIO,


		Petitioner on Review,


	v.


BOARD OF PAROLE AND 

POST-PRISON SUPERVISION,

	Respondent on Review.



(CA A93374; SC S44268)
	On review from the Court of Appeals.*


	On petition for review filed May 30, 1997.


	Daniel Q. O'Dell, Deputy Public Defender, Salem, filed the petition for petitioner
on review.  With him on the petition was Sally L. Avera, Public Defender.


	No appearance contra.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen, Durham, and
Leeson, Justices.**  


	MEMORANDUM OPINION


	The petition for review is allowed.  The decision of the Court of Appeals is
vacated.  The case is remanded to the Court of Appeals with instructions to dismiss the
petition for judicial review.  See Quintero v. Board of Parole, 329 Or 319, 986 P2d 575
(1999).


	* Judicial review from the Board of Parole 

     and Post-Prison Supervision.

 147 Or App 730, 939 P2d 172 (1997).


	**Fadeley, J., retired January 31, 1998, and did not participate in this decision;
Graber, J., resigned March 31, 1998, and did not participate in this decision;
Kulongoski, and Riggs, JJ., did not participate in the consideration or decision of this
case.